 

Exhibit 10.2

ADDENDUM TO STANDARD OFFER,

AGREEMENT AND ESCROW INSTRUCTIONS

FOR PURCHASE OF REAL ESTATE

(“ADDENDUM”)

THIS ADDENDUM, dated for reference purposes as of November 5, 2010, is made and
entered into by and between the undersigned Buyer and Seller. Pursuant to this
Addendum, that certain STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS FOR
PURCHASE OF REAL ESTATE dated November 5, 2010 (the “Agreement”) by and between
Buyer and Seller for the purchase and sale of El Dorado Park Self Storage and
405 Self Storage is hereby amended and modified as follows:

1. Definitions; Addendum Controlling. Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings given them in the
Agreement. In the event of any conflict between the Agreement and this Addendum,
the terms and provisions of this Addendum shall be deemed to be controlling.

2. Expected Closing Date. Notwithstanding anything contained in Paragraph 1.1 of
the Agreement to the contrary, the Expected Closing Date shall occur on
December 16, 2010 unless Seller and Buyer, in their sole and absolute
discretion, agree to an extension of such date. Buyer acknowledges and agrees
that the Expected Closing Date is of material consideration to Seller for
entering into the Agreement and that time shall be of the essence hereunder with
respect to all obligations of Seller and Buyer under the Agreement and this
Addendum. Accordingly, in the event Escrow shall fail to close on or before the
Expected Closing Date, Seller shall have the right, at its election, to
terminate the Agreement and the Escrow immediately upon delivery of written
notice thereof to Buyer and the Escrow, in which event the Deposit shall be
returned to Buyer, without the consent or joinder of Seller being required, and
notwithstanding any contrary instructions which might be provided by Seller;
provided however, that in the event the failure to close is due to a default by
either party under the Agreement, then Paragraph 21 of the Agreement and
Sections 8 and 28 of this Addendum shall apply, as applicable, and shall be
controlling.

3. Allocation of Purchase Price; Closing Costs, and Terms of Deposit.

(a) The Purchase Price shall be allocated $13,100,000.00 for 405 Self Storage
and $12,900,000.00 for El Dorado Park Self Storage. Seller shall pay any costs
assessed by Seller’s lender for defeasance or transfer fees. Seller shall pay
for a standard CLTA title insurance policy to be issued to Buyer at closing; and
Buyer shall be responsible for the additional premium for ALTA extended coverage
and for all endorsements. Buyer and Seller shall each pay one-half of any
recording or Escrow fees; and Seller shall pay any documentary transfer taxes
and any customary county or municipal fees. Buyer and Seller shall each be
responsible for payment of one-half ( 1/2) of any sales or use taxes, if any,
relating to the transfer of any personal property to Buyer hereunder. All other
closing costs shall be paid by the parties according to custom in Los Angeles
County. All costs and expenses relating to retirement of any and all
indebtedness secured by the Property, including without limitation prepayment
penalties, yield maintenance fees, defeasance costs and the costs of recording
all mortgage cancellations, shall be paid by Seller. Additionally, on the
Expected Closing Date, Seller shall leave petty cash in the amount of Two
Hundred and no/100 Dollars ($200.00) on site at each project comprising the
Property, which amount shall be reimbursed by Buyer to Seller at Closing as a
credit in favor of Seller on the closing statement.

(b) The Deposit shall be applicable to the Purchase Price. At such time as the
Buyer’s Contingencies are approved or waived by Buyer pursuant to Paragraph 9 of
the Agreement, the Deposit shall be non-refundable, except as may be otherwise
expressly provided in this Agreement, and applied to the Purchase Price at
Closing. In the event of any default under the Agreement by Buyer, not cured
within the applicable notice and cure period, the Deposit shall constitute
liquidated damages pursuant to Paragraph 21 of the Agreement.

(c) Any funds delivered by Buyer to the Escrow Holder pursuant to
Section 10.3(a) of the Agreement shall be held in escrow by the Escrow Holder
until such time as Buyer has authorized the disbursement of said funds in
writing. At any time prior to Buyer providing Escrow Agent with written
authorization to disburse funds deposited with Escrow Holder pursuant to
Section 10.3(a) of the Agreement, the Escrow Agent shall, upon Buyer’s request,
immediately returned to Buyer said funds, without the consent or joinder of
Seller being required, and notwithstanding any contrary instructions which might
be provided by Seller. However, notwithstanding any of the foregoing to the
contrary, the Deposit of Two Hundred Thousand Dollars ($200,000.00) (as
“Deposit” is defined in Paragraph 4.3 of the Agreement) shall remain in Escrow
pending the Closing of Escrow (at which time it shall be fully

 

1



--------------------------------------------------------------------------------

applicable to the Purchase Price), except as otherwise provided in Paragraph 21
(Liquidated Damages) of the Agreement or Section 8 (Seller’s Default) of this
Addendum below, whichever is applicable.

4. Due Diligence Documents. Subparagraph 9.1(a) of the Agreement is hereby
amended in its entirety to provide that: (a) Seller shall deliver to Buyer,
within five (5) days after the Date of Agreement, the “Due Diligence Documents”
identified in Schedule “A” attached hereto and made a part hereof, to the extent
available to Seller; and (b) promptly upon the opening of Escrow, the Escrow
Holder shall order a standard Natural Hazards Disclosures Statement (at Seller’s
expense) for Buyer’s review. Buyer shall have thirty (30) days from the Date of
Agreement to satisfy itself with regard to the Due Diligence Documents and the
Natural Hazards Disclosures Statement. If this Agreement is terminated, Buyer
shall promptly return all of the Due Diligence Documents to Seller.
Notwithstanding anything to the contrary contained in the Agreement or this
Addendum, in no event shall the return of the Due Diligence Documents to Seller
by Buyer (or any other items required to be returned to Seller by Buyer under
the Agreement), be a condition to the return of the Deposit to Buyer by the
Escrow Holder, should Buyer be entitled to the return of the Deposit under the
express terms of the Agreement or this Addendum (but the foregoing shall not
relieve Buyer of the obligation to return the Due Diligence Documents to Seller
in the event Escrow is cancelled for any reason).

5. As Is, Where Is.

(a) As a material inducement to the execution and delivery of the Agreement by
Seller, Buyer does hereby acknowledge, represent, warrant and agree, to and with
Seller, that: (a) Buyer is purchasing the Property in its “AS-IS,” “WHERE IS”
condition and SUBJECT TO ALL RISKS; (b) Seller shall have no obligation to
repair or correct any faults, defects or conditions with respect to the Property
or to compensate Buyer for same; (c) by the Close of Escrow, Buyer shall have
undertaken all such physical inspections and examinations of the Property as
Buyer deems necessary or appropriate, and that based upon same, Buyer is and
will be relying strictly and solely upon such inspections and examinations and
the advice and counsel of its agents and consultants; (d) except as to any
representations on the part of Seller under Paragraph 12.1 of the Agreement, as
modified, neither Seller nor any partner, officer, employee, person, member,
firm, agent or representative acting or purporting to act on behalf of Seller,
is making or has made any warranty or representation, whether express or
implied, with respect to all or any part of the Property or with respect to any
information disclosed in the Due Diligence Documents as an inducement to Buyer
to enter into this Agreement and thereafter to purchase the Property (including,
but not limited to, any representations or warranties as to the condition,
value, expense of operation, or income potential of the Property); (e) by reason
of all of the foregoing, Buyer shall assume the full risk of any loss or damage
occasioned by any fact, circumstance, fault, condition or defect pertaining to
the physical and financial condition of the Property; and (f) Buyer hereby
expressly and unconditionally waives and releases Seller and all of its parents,
subsidiaries, affiliates, members, and agents and their respective officers,
directors, members, shareholders, agents and employees, and their respective
successors, heirs and assigns and each of them from any and all rights, claims
and/or causes of action Buyer may have with respect to the Property. In
furtherance of the foregoing, the Grant Deed to be recorded at the close of
Escrow shall expressly provide that Buyer is taking title to the Property in its
AS IS, WHERE IS condition and SUBJECT TO ALL RISKS, and that the conveyance of
title is subject to all matters of record. This Section 6 shall survive the
close of Escrow and recordation of the Deed and shall remain in full force and
effect as an agreement between Buyer and Seller.

(b) Notwithstanding anything to the contrary contained in Section 12.1 of the
Agreement, all warranties and representations on the part of Seller thereunder
shall be to the actual knowledge of A. Terrance Dickens on the basis of his
actual knowledge (as distinguished from implied, imputed and constructive
knowledge), without any duty of investigation or inquiry other than review of
his own records, and are made with the exclusion of any facts disclosed to or
otherwise known by Buyer. However, in no event shall the foregoing give rise to
any personal liability on the part of Mr. Dickens or any other member, officer
or employee of Seller; provided, however, that Seller represents and warrants to
Buyer that Terrance Dickens is familiar with the day to day operations of the
Property, and is the individual in Seller’s business organization that is most
familiar (on an executive level) with the Property and the facts underlying the
foregoing representations and warranties.

(c) Notwithstanding anything to the contrary contained in this Section 5 or
elsewhere in this Addendum or the Agreement, the terms and provisions of this
Section 5 shall in no manner affect, diminish, modify, impair or vitiate any of
Seller’s representation, warranties and/or covenants contained in this Addendum,
the Agreement and/or in any of the documents executed by Seller at closing.

6. Buyer’s Inspection of the Property. Buyer’s inspection of the Property
pursuant to Paragraphs 9.1 and 14 of the Agreement shall be subject to the
following terms and conditions:

 

2



--------------------------------------------------------------------------------

 

(a) Buyer (including its agents, consultants and/or employees) shall have the
right to enter upon the Property on customary business days upon 48 hours prior
written notice to Seller as to the time, place and scope of Buyer’s proposed
inspection, for the purpose of inspecting the Property including the roof,
tenant spaces, and mechanical systems; provided, however, that: (i) any such
inspection must be non-intrusive and shall be subject to such limitations as may
be reasonably imposed by Seller for the protection of the Property and the
tenants thereof; (ii) no such inspections may be undertaken by Buyer unless and
until it has provided Seller with an insurance certificate evidencing the
insurance coverage required pursuant to subparagraph 6(b) below; and (iii) in
the event Buyer desires to perform any environmental analysis of the Property in
the course of Buyer’s investigation of the Property, the scope of any such
analysis which requires physical sampling of all or any part of the Property
shall be subject to the prior written consent of Seller, which consent Seller
may grant or deny at its sole and absolute discretion. Buyer shall indemnify,
defend, protect and hold harmless Seller and the Property in connection with its
inspection of the Property as more particularly provided in Paragraph 14 of the
Agreement, which obligation on the part of Buyer shall survive, as applicable,
any termination of this Agreement or the close of Escrow and recordation of the
Deed.

(b) Prior to any inspections of or entry onto the Property by Buyer or its
agents, employees or consultants, Buyer shall, at its sole cost and expense,
obtain for the benefit of Seller commercial liability and property damage
insurance coverage with combined single limit coverage in an amount not less
than $2,000,000.00 issued by an insurance company qualified to do business in
the State of California naming Seller as an additional insured thereunder, in
connection with any claims arising from Buyer’s inspection.

(c) Seller agrees, at no cost or expense to Seller, to reasonably assist Buyer’s
auditor in the conduct of an audit of the income statements of the Property for
the current year and the two prior years.

Additionally, from the Date of Agreement through and including seventy five
(75) days after the Expected Closing Date, Seller shall provide to Buyer (at
Buyer’s expense) copies of, or shall provide Buyer access to, the books and
records with respect to the ownership, management, maintenance and operation of
the Property and shall furnish Buyer with such additional information concerning
the same as Buyer shall reasonably request and which is in the possession or
control of Seller, or any of its affiliates, agents, or accountants, to enable
Buyer (or Strategic Storage Operating Partnership, L.P. or Strategic Storage
Trust, Inc.), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Buyer’s sole cost
and expense, following the Due Diligence Period (as defined in Section 17
below), Seller shall allow Buyer’s auditor (Reznick Group, P.C. or any successor
auditor selected by Buyer) to conduct an audit of the income statements of the
Property for the calendar year prior to Closing (or to the date of Closing) and
the two (2) prior years, and shall cooperate (at no cost to Seller) with Buyer’s
auditor in the conduct of such audit. In addition, following the Closing of
Escrow or at such earlier time following the Due Diligence Period as may be
required by the SEC, Seller agrees to provide to Buyer’s auditor a letter of
representation substantially in the form attached hereto as Exhibit “B”, and, if
requested by such auditor, historical financial statements for the Property,
including income and balance sheet data for the Property. Without limiting the
foregoing, (i) Buyer or its auditor may audit Seller’s operating statements of
the Property, at Buyer’s expense, and Seller shall provide such documentation as
Buyer or its auditor may reasonably request in order to complete such audit,
(ii) Seller shall furnish to Buyer such financial and other information as may
be reasonably required by Buyer to make any required filings with the SEC or
other governmental authority; provided, however, that the foregoing obligations
of Seller shall be limited to providing such information or documentation as may
be in the possession of, or reasonably obtainable by, Seller, or its agents and
accountants, at no cost to Seller, and in the format that Seller (or
its affiliates, agents or accountants) have maintained such information, and
(iii) Seller and Buyer acknowledge and agree that the letter of representation
to be delivered by Seller to Buyer substantially in the form attached hereto as
Exhibit “B” is not intended to expand, extend, supplement or increase the
representations and warranties made by Seller to Buyer pursuant to the terms and
provisions of this Agreement or to expose Seller to any risk of liability to
third parties. The provisions of this Section 6(c) shall survive Closing.
However, notwithstanding any of the foregoing to the contrary, Seller shall have
no obligation to provide, disclose or furnish to Buyer or its auditor or other
agents any of the following (the “Excluded Items”): (A) any personal records or
other personal information of any member, officer, agent or employee of Seller,
or any personal records or other personal information of any member, officer,
agent or employee of any member of Seller, including but not limited to personal
books, ledgers, files, correspondence, contracts, agreements, work product, tax
returns (including any other communications to or from the Internal Revenue
Service, the California Franchise Tax Board or any other governmental

 

3



--------------------------------------------------------------------------------

entity), documents or other materials, whether located on- or off-site;
(B) Seller’s tax returns or any other communications to or from the Internal
Revenue Service, the California Franchise Tax Board or any other governmental
entity relating to the taxation of Seller’s (or its members’) income; and/or
(C) any information or documentation or other materials which is/are privileged
or confidential (such as, by way of example only, attorney work product or
attorney-client communications).

Further, all information, materials, data and documents requested by Buyer or
its auditor (collectively, the “Confidential Information”) in connection with
Buyer’s Form 8-K shall be treated and held as confidential by Buyer and its
auditor and shall be disclosed only to the extent required by applicable
securities laws and regulations; and Buyer and its auditor shall refrain from
using any such Confidential Information in any manner or for any purpose not in
connection with Buyer’s Form 8-K. Buyer and its auditor shall also take all
necessary and appropriate measures to assure that any representatives of Buyer
or its auditor who receive or have access to the Confidential Information shall
observe and comply with the provisions of this paragraph, which paragraph shall
survive the close of Escrow.

Notwithstanding any provisions of this Section 6 and Exhibit “B” to the
contrary, Buyer hereby acknowledges and agrees that: (1) Buyer shall have no
right to delay, postpone or extend the Due Diligence Period or the Expected
Closing Date in connection with the foregoing provisions of this Section 6;
(2) Seller does not prepare its books, records and other financial statements
and information in accordance with GAAP (as defined in Exhibit “B” hereto), and
Seller makes no representation or warranty as to the adoption of adequate
programs to prevent and detect fraud; (3); Seller may amend Exhibit “B” to
reflect any exceptions, if any, to the representations and warranties therein
and to reflect that any such representations and warranties are only to the
actual knowledge of Seller; (4) Buyer, at its sole cost and expense, shall be
responsible for payment of all reasonable costs and expenses incurred by Seller
and its members pursuant to this Section 6 and Exhibit “B” hereto, including,
but not limited to, all fees and costs charged by Seller’s accountant and/or
auditor, the cost and expense of converting Seller’s books, records and other
financial statements and information to GAAP, any legal fees necessary in
connection with any opinion letter required pursuant to Exhibit “B” hereto or
required by any auditor or accountant in connection therewith, and the cost and
expense of preparation by Seller’s accountant and/or auditor of any financial
statements for Seller; provided, however, that Buyer shall not be responsible
for the foregoing costs and expenses to the extend they exceed $5,000.00 (the
“Expense Cap”); (5) Seller shall be responsible for providing the required
information only through the Expected Closing Date, (6) Seller may, at its
option, require payment by Buyer in advance for any of the expenses to be
incurred by Seller pursuant to this Section 6 and Exhibit “B”, subject to the
Expense Cap; and (7) the terms and provisions of this paragraph, including but
not limited to the monetary obligations of Buyer, shall survive the Closing of
Escrow and recordation of the Grant Deed or, if applicable, the termination of
the Agreement.

7. Right to Receivables and Operation of the Property.

(a) Notwithstanding anything in Paragraph 11.3 of the Agreement to the contrary,
Seller shall receive a credit at closing for: (i)100% of all uncollected rent
receivables which are due from the current tenants of the Property, but which
are not more than ten days past-due as of the date that Escrow closes, and
(ii) 90% of all uncollected rent receivables which are due from the current
tenants of the Property, but which are past-due for a time period of eleven to
thirty days as of the date that Escrow closes; and Seller shall have no further
rights in and to any rents collected by Buyer from and after Closing. Seller
shall also receive a credit at the close of Escrow for all bonds, security
Deposit, letters of credit, set aside letters or other similar items, if any,
that are outstanding with respect to the Property that have been provided by
Seller or any of its affiliates to any governmental agency, public utility, or
similar entity (collectively, “Owner Deposit”) to the extent assignable to
Buyer, and actually assigned to Buyer at Closing. To the extent any Owner
Deposit are not assignable to Buyer, Buyer shall replace such Owner Deposit and
Seller shall obtain the release of Seller (or its affiliates) from any
obligations under such Owner Deposit. To the extent that any funds are released
as a result of the termination of any Owner Deposit for which Seller did not get
a credit, such funds shall be delivered to Seller immediately upon their
receipt.

(b) If, as a result of any tax protest or otherwise, any refund or reduction of
any real property taxes or other taxes, fees or assessments relating to the
Property is granted by the applicable taxing agency for the time period
preceding the date of closing of Escrow, Seller shall be entitled to receive or
retain such refund or the benefit of such reduction.

(c) Seller hereby reserves the right, during the pendency of the Escrow, to
enter into new rental agreements and to modify existing rental agreements with
new or existing tenants of the Property in the normal course of business.
Subsequent to Closing, Seller have the right to send notice to the service,
maintenance, supply and other contractors serving the Property, advising them of
the sale of the Property to Buyer.

 

4



--------------------------------------------------------------------------------

 

(d) Seller shall be entitled to a time period of six (6) months occupancy at no
rent following the close of Escrow for those rental units presently occupied by
Seller or its affiliates and associates, as more particularly described on
Exhibit “F” attached hereto and incorporated herein.

(e) Buyer agrees that Seller shall retain all rights to, and the conveyance of
the Property to Buyer shall not include, the trade names and trademarks “Too
Much Stuff Self-Storage” and “2 Much Stuff Self-Storage”, provided, however,
that Buyer and Seller shall cooperate in good faith prior to closing to enter
into a license agreement in the event Buyer desires the right to use such trade
names and trademarks in connection with the Property (but such license shall not
pertain to any properties other than the Property).

(f) The foregoing provisions of this Paragraph 7 shall survive the close of
Escrow and recordation of the Deed and shall remain in full force and effect as
an agreement between Buyer and Seller.

8. Seller’s Default. If Escrow does not close due to the default of either party
comprising Seller, and such default is not cured by Seller within fifteen
(15) days from receipt of written notice of default from Buyer, and Buyer does
not waive such default in writing, Buyer’s sole and exclusive remedy and
recourse hereunder shall be to either: (a) terminate the Agreement and the
Escrow by giving written notice to Seller and the Escrow Holder, in which case
the full amount of the Deposit and all interest earned thereon shall be
immediately refunded to Buyer, and Seller shall reimburse Buyer upon demand for
any and all reasonable third party out-of-pocket expenses incurred by Buyer in
connection with this Agreement, including without limitation appraisal fees,
engineering fees, legal and accounting fees and accounting fees, and other
related due diligence costs, or (b) enforce specific performance of Seller’s
obligation under this Agreement, in which case Buyer hereby waives any action
for monetary, compensatory or consequential damages, provided, however, that in
the event that specific performance for any reason is unavailable then Buyer
shall be entitled to pursue the remedy set forth in Section 8(a) above. However,
except in the event of an anticipatory breach by Seller, the failure of any
condition or contingency shall not constitute a default by Seller, and Buyer
shall have no right to declare Seller in default hereunder unless Buyer has
performed all obligations of Buyer under this Agreement, and has satisfied or
waived, as applicable, all conditions and contingencies to Buyer’s obligation to
close hereunder. Buyer does hereby specifically waive any right to pursue any
other remedy at law or equity for any such default of Seller.

9. Brokers. The terms of the commission arrangement between Seller and the
Broker identified in Paragraph 7.1 of the Agreement (the “Designated Broker”)
shall be by separate written agreement, and the Designated Broker shall not be
considered as a third party beneficiary under the Agreement and shall have no
rights thereunder. Buyer acknowledges that certain principals of Seller,
including A. Terrance Dickens and James D. Vandever, are licensed as real estate
brokers. Except for Seller’s arrangement with the Designated Broker, each party
hereto warrants and represents to the other party that it has not used the
services of any broker or finder to whom a commission is payable in connection
herewith; and each party hereto agrees to indemnify and hold harmless the other
party from and against any and all claims, costs, expenses or damages
(including, but not limited to, reasonable attorneys’ fees and court costs)
arising from any agreement, arrangement or understanding alleged to have been
made by the indemnifying party with any broker or finder in connection with the
Agreement. Buyer shall have no liability whatsoever for any commissions, fees or
other amounts which may be payable to Designated Broker in connection with the
Agreement or the transaction contemplated hereby, and Seller hereby indemnifies
and agrees to hold Buyer harmless therefrom (except to the extent such liability
results from any written agreement made between Buyer or any agent thereof and
the Designated Broker).

10. Buyer’s Representations and Warranties. Buyer hereby represents and warrants
to Seller that:

(a) Buyer is a Delaware limited liability company duly organized, validly
existing and in good standing under the laws of such State, and is not subject
to any bankruptcy proceedings;

(b) Buyer is not a person or entity described by Section 1 of the Executive
Order (No. 13,224) Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079
(September 24, 2001), and does not engage in any dealings or transactions, and
is not otherwise associated, with any such persons or entities; and

(c) The Due Diligence Documents and all information regarding the Property made
available to Buyer by Seller or its agents or representatives (collectively, the
“Proprietary Information”) shall be considered confidential (except to the
extent already in the public domain) and shall not be disclosed by Buyer, except
as may be required by law, to any other person except those assisting Buyer with
the transaction. If the transaction contemplated hereby fails to close, Buyer
shall return to Seller, or cause to be returned to Seller, all Proprietary
Information. This subparagraph shall survive any termination of this Agreement.

 

5



--------------------------------------------------------------------------------

 

11. Assignment by Buyer. Buyer may not assign its rights under the Agreement
without the reasonable prior written consent of Seller; provided, however, that
Seller agrees to consent to an assignment to an entity affiliated with Buyer or
its members so long as such affiliate agrees in writing to assume and perform
all of Buyer’s obligations under the Agreement. Additionally, Buyer shall have
the right, without Seller’s consent, to assign its rights under the Agreement an
entity in which Strategic Storage Operating Partnership, L.P., a Delaware
limited partnership and/or Strategic Storage Trust, Inc., a Maryland
corporation, has a direct or indirect ownership interest, which entity shall
agree in writing to assume and perform all of Buyer’s obligations under the
Agreement.

12. Intentionally Deleted.

13. NO OPTION TO PURCHASE. THE SUBMITTAL OF THE AGREEMENT AND THIS ADDENDUM TO
BUYER FOR EXAMINATION AND NEGOTIATION DOES NOT CONSTITUTE AN OFFER TO SELL OR AN
OPTION TO PURCHASE THE PROPERTY. THE AGREEMENT AND THIS ADDENDUM SHALL BE
EFFECTIVE AND BINDING ONLY IF AND WHEN EXECUTED AND DELIVERED BY BOTH BUYER AND
SELLER. UNLESS AND UNTIL THE AGREEMENT AND THIS ADDENDUM ARE FULLY EXECUTED AND
DELIVERED BY BOTH BUYER AND SELLER, SELLER SHALL HAVE THE ABSOLUTE, UNRESTRICTED
RIGHT TO TERMINATE NEGOTIATIONS AND TO WITHDRAW THE PROPERTY FROM SALE TO BUYER.

14. Buyer’s Name. Section 1.1 of the Agreement is revised to provide that SSTI
Acquisitions, LLC is a Delaware, not a California, limited liability company.

15. Non-Competition. Each entity comprising Seller shall deliver a non-compete
agreement (the “Non-Compete Agreement”) to Buyer at Closing in the form attached
hereto as Exhibit “H”. The Non-Compete Agreement shall provide that neither
party comprising Seller nor any of its principals, partners, members, directors,
officers, shareholders and/or affiliates may directly or indirectly develop,
own, lease, manage or operate a self storage facility for a period of two
(2) years subsequent to the Closing within a two (2) mile radius of the
Property.

16. Property. The real property to be conveyed pursuant to the terms of the
Agreement is more particularly described on Exhibit “A” attached hereto and
incorporated herein. For purposes of the Agreement, the Property shall include:
(i) all easements, if any, benefiting the real property, (ii) all rights and
appurtenances pertaining to the real property, including any right, title and
interest of Seller in and to adjacent streets, alleys or rights-of-way,
(iii) all improvements and related amenities in and on the real property,
comprising approximately (a) 87,348 net rentable square feet of storage space
and 772 rental units with respect to the 405 Self Storage facility, and
(b) 87,021 net rentable square feet of storage space and 825 rental units with
respect to the El Dorado Storage facility, (iv) Seller’s interest under (a) all
written leases, occupancy agreements and rental agreements for rental units in
the Property, including all tenant leasing files, together with all tenant
security Deposit held by Seller on the Expected Closing Date, and (b) all
cellular tower leases relating to the Property, if any, as more particularly
described on Exhibit “C” attached hereto and incorporated herein, (v) all
appliances, fixtures, equipment, machinery, furniture, carpet, drapes and other
items of personal property owned by Seller and located on or about the real
property and the improvements, including, without limitation, any and all motor
vehicles set forth on Exhibit “D” attached hereto, those items of personal
property set forth on Exhibit “D” attached hereto, and further including all
on-site moving trucks, if any, listed on Exhibit “D” hereto, (vi) Seller’s
interest (to the extent the same is assignable) under those service contracts
listed on Exhibit “E” attached hereto which Buyer elects to assume during the
“Due Diligence Period” (as defined below), with Seller being obligated to
terminate all other service contracts effective as of Closing provided they are
cancellable on 30 days notice or less without payment of any penalty, and
provided that Buyer shall assume (to the extent assumable) any such
non-terminable contracts (copies of which shall be provided to Buyer in
accordance with Schedule “A” hereto), and (vii) all intangible property owned by
Seller and pertaining to the real property and related improvements, including,
without limitation, (a) all “yellow page” advertisements, (b) all transferable
utility contracts, (c) all transferable telephone exchange numbers, including
the telephone numbers 310.725.0088 and 562.799.9900 and the telecopy numbers
310.725.0083 and 562.799.1442, (d) all plans and specifications, (e) all
licenses, permits, engineering plans and landscape plans, (f) all assignable
warranties and guarantees relating to the Property or any part thereof, and
(g) all internet websites and other internet related property rights owned by
Seller and/or any affiliate thereof and relating to the Property, including the
domain name edstore.com and 405selfstorage.com. However, notwithstanding any of
the foregoing to the contrary: (A) Seller shall retain 100% ownership of the
trade names and trademarks “Too Much Stuff Self-Storage” and “2 Much Stuff
Self-Storage” as more particularly provided in Subsection 7(e) of this Addendum
above; and (B) the Property shall not include the furniture, computers, printers
and similar office equipment owned by Dickens Properties in its function as
property manager, which

 

6



--------------------------------------------------------------------------------

is located in the private office at El Dorado Park Self Storage where Dickens
Properties runs its commercial real estate and management operations—such office
has no customer or storage employee access, and the activity conducted in such
office does not directly impact the day to day operations of the storage
business.

17. Due Diligence Period. Buyer shall have a period of thirty (30) days
following the Date of Agreement (herein the “Due Diligence Period”) within which
to review the Due Diligence Documents and all other matters relating to the
Property. In the event Buyer, for any reason or no reason, is not satisfied with
its review of any such matters, Buyer shall have the right, in its sole and
absolute discretion, to terminate the Agreement upon written notice to Seller
delivered prior to the expiration of the Due Diligence Period, in which event
(i) the Deposit immediately shall be returned to Buyer by the Escrow Holder,
without the consent or joinder of Seller being required, and notwithstanding any
contrary instructions which might be provided by Seller, and (ii) the parties
shall have no further rights or obligations under the Agreement except for such
matters that expressly survive termination of the Agreement (the “Surviving
Obligations”. In the event of any conflict between the terms of this Section 17
and any other provision set forth in either this Addendum or the Agreement, it
is expressly understood and agreed that this Section 17 shall control.

18. Insurance. From the Date of Agreement through and including the Expected
Closing Date, Seller agrees to keep the Property insured under its current
policies against fire and other hazards covered by extended coverage endorsement
and commercial general liability insurance against claims for bodily injury,
death and property damage occurring in, on or about the Property, and to pay all
premiums for such insurance prior to the applicable due dates. Seller shall
provide Buyer with copies of all insurance policies showing the aforementioned
coverage with the Due Diligence Documents within five (5) days after the Date of
Agreement.

19. New Service Contracts. From the Date of Agreement through and including the
Expected Closing Date, Seller agrees to enter into only those third-party
contracts which are necessary to conduct the normal day to day operation of the
Property, which shall be on market terms and cancellable on thirty (30) days
written notice or less, without payment of any fee or penalty (except that
Seller may enter into a new trash disposal contract for a term up to one year,
provided that a copy thereof shall be provided to Buyer during the Due Diligence
Period).

20. Obligation to Provide Notices. Seller agrees to promptly provide Buyer with
copies of any and all notices which Seller receives from and after the Date of
Agreement concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, or (iii) any litigation filed or threatened
against Seller or the Property.

21. Title Matters. Seller shall convey good and marketable title to the Property
to Buyer at Closing, subject only to the “Permitted Encumbrances” (defined
below). Within two (2) business days following the Date of Agreement, Seller
shall order from the Escrow Holder, at its sole cost and expense, and deliver to
Buyer, a title commitment (the “Title Commitment”) for an ALTA Owner’s Policy of
Title Insurance (the “Title Policy”), issued by the Title Company, insuring good
and marketable fee simple title to the Property, together with legible copies of
all exceptions listed therein. Buyer shall have ten (10) days following its
receipt of the Title Commitment, legible copies of all exceptions listed therein
and the “Survey” (defined below), to deliver to Seller written notice of Buyer’s
objections to title (the “Title Objection Letter”); provided, however, that any
such Title Objection Letter shall be delivered to Seller within a maximum of
twenty-five (25) calendar days from the Date of Agreement or shall be deemed
waived by Buyer. Seller shall have the right, but not the obligation, to cure
Buyer’s objections to title; subject, however, to Seller’s obligation to remove
all “Monetary Liens” (as defined below) by Closing. Seller shall notify Buyer in
writing within five (5) days following Seller’s receipt of the Title Objection
Letter concerning which title objections, if any, Seller has agreed to cure. In
the event that Seller does not undertake to cure all of the objections in the
Title Objection Letter to Buyer’s sole satisfaction (or does not timely respond
to the Title Objection Letter), then Buyer shall have the right for five
(5) days after receipt of Seller’s response to the Title Objection Letter (or
five (5) days following the expiration of the period within which Seller was to
so respond) to either (i) waive any such title objection in writing and proceed
to Closing (in which event such waived title objection shall be deemed to be a
“Permitted Encumbrance”, as defined below), or (ii) terminate this Agreement
upon written notice to Seller and receive an immediate refund of the Deposit,
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions which might be provided by Seller, in which event neither
party hereto shall have any further obligations under this Agreement except for
the Surviving Obligations. All exceptions set forth in Schedule B of the Title
Commitment which are not objected to by Buyer (including matters initially
objected to by Buyer which objections are subsequently waived in writing) are
herein collectively called the “Permitted Encumbrances”. In the event that any
update to the Title Commitment indicates the existence of any liens,
encumbrances or other defects or exceptions (the “Unacceptable Encumbrances”)
which are not

 

7



--------------------------------------------------------------------------------

shown in the initial Title Commitment and that are unacceptable to Buyer, Buyer
shall within five (5) days after receipt of any such update to the Title
Commitment notify Seller in writing of its objection to any such Unacceptable
Encumbrance (the “Unacceptable Encumbrance Notice”). Notwithstanding anything to
the contrary contained herein, Seller shall have no obligation to take any steps
or bring any action or proceeding or otherwise to incur any expense whatsoever
to eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by paying, bonding around or
otherwise discharging in a manner satisfactory to Buyer (i) any Unacceptable
Encumbrances that arise by, through or under Seller (but the foregoing shall not
prevent Seller from contesting with the title insurance company any Unacceptable
Encumbrance which Seller believes in good faith is fraudulent), and (ii) any
mortgages, deeds of trust, deeds to secure debt, mechanics’ liens or monetary
judgments that appear on the Title Commitment (“Monetary Liens”). In the event
Seller is unable, unwilling or for any reason fails to eliminate or modify all
of the Unacceptable Encumbrances to the satisfaction of Buyer (other than the
Unacceptable Encumbrances and Monetary Liens required to be removed by Seller in
accordance with the preceding sentence), Buyer may terminate this Agreement by
delivering notice thereof in writing to Seller by the earliest to occur of
(i) the Expected Closing Date, (ii) five (5) days after Seller’s written notice
to Buyer of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) ten (10) days after the Unacceptable Encumbrance Notice,
in the event Seller does not timely respond thereto. Upon a termination of this
Agreement pursuant to the immediately preceding sentence, the Deposit shall be
returned to Buyer, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller, and
neither party shall have any further obligations hereunder other than the
Surviving Obligations.

22. Survey. Within three (3) business days following the Date of Agreement,
Buyer shall order, at its sole cost and expense, current, as-built surveys of
each parcel of land comprising the Property prepared by a registered surveyor
acceptable to Buyer (the “Survey”), which may be an update of any existing
survey delivered by Seller to Buyer under Section 4 of this Addendum.

23. Real Estate Reporting Person. Seller and Buyer hereby designate the Escrow
Holder as the “Real Estate Reporting Person” with respect to the transaction
contemplated by the Agreement, for purposes of compliance with Section 6045(e)
of the Tax Reform Act of 1986, as amended, and the Escrow Holder, by its
execution below, hereby accepts such designation.

24. Disapproved Items. Section 9.3 of the Agreement is hereby deleted in its
entirety.

25. Additional Representations and Warranties. Seller hereby makes the following
representations and warranties to Buyer:

 

 

(a)

the list of contracts attached hereto as Exhibit E is a true, correct and
complete list of all service contracts, equipment leases and/or maintenance
agreements affecting the Property (including month-to-month contracts, equipment
leases and agreements), and there are no other such agreements affecting the
Property;

 

 

(b)

Seller is not a “foreign person” within the meaning of Sections 1445 and 7701 of
the Internal Revenue Code of 1986, as amended;

 

 

(c)

at Closing there will be no unpaid bills or claims in connection with any repair
of the Property by or on behalf of Seller that could result in the filing of a
lien against the Property;

 

 

(d)

Seller has no knowledge of, and has not received, with respect to the Property,
written notice from any governmental authority regarding, any change to the
zoning classification, any condemnation proceedings or proceedings to widen or
realign any street or highway adjacent to the Property or that otherwise affects
the land or the improvements comprising the Property;

 

 

(e)

the financial statements delivered by Seller to Buyer pursuant to Section 4
above, and all other information delivered by Seller to Buyer pursuant to
Section 4 above, are true, correct and complete in all material respects

 

 

(f)

the “Rent Roll” (herein so called) of the Property, which is effective as of the
date indicated thereon, provided by Seller to Buyer in connection herewith, and
as the same shall be updated and recertified at Closing by Seller, is and shall
be true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent

 

8



--------------------------------------------------------------------------------

 

have been given other than those reflected on such Rent Roll; and

 

 

(g)

there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Buyer after the Closing.

Seller shall deliver a certificate to Buyer at Closing updating and recertifying
all of Seller’s representations and warranties set forth in the Agreement and
this Addendum, as of the Expected Closing Date. However, notwithstanding any of
the foregoing to the contrary, all of the foregoing warranties and
representations on the part of Seller shall be to the actual knowledge of A.
Terrance Dickens on the same basis as provided in Subsection 5(b) of this
Addendum above.

26. Additional Closing Deliveries. Section 10 of the Agreement is hereby
modified to provide that, at Closing, Seller shall execute and deliver to Buyer
and/or the Escrow Holder, as applicable (i) an Assignment of Personal Property,
Service Contracts, Warranties and Leases (the “Assignment”), in the form
attached to this Agreement as Exhibit “G”, (ii) evidence of the termination of
any and all management agreements affecting the Property effective as of the
Expected Closing Date, and duly executed by Seller and the property manager(s),
(iii) an affidavit in the form required by the Escrow Holder to remove any
standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity, (iv) certificates of title, or
such other instruments of assignment as may be necessary to transfer title to
all motor vehicles, if any, to Buyer at Closing, and (v) Seller shall execute
and deliver to the Escrow Holder a Seller’s Closing Statement, in conformity
with the terms of this Purchase and Sale Agreement, and otherwise in form
satisfactory to Seller. Seller and Buyer shall deliver at Closing signed
statements or notices to all tenants of the Property notifying such tenants that
the Property has been transferred to Buyer and that Buyer is responsible for
security Deposit (specifying the amounts of such Deposit) returnable under the
leases and notifying such tenants of the new address where tenants are to make
rental payments after the Closing. The amounts of the security Deposit set forth
in the tenant notices shall correspond to the security Deposit set forth in the
Rent Roll, as updated and certified by Seller at the Closing.

27. Casualty. Section 9.1(n) of the Agreement is hereby modified by deleting the
number “$250,000” in each place were it appears therein, and substituting
therefor the number “$150,000” in each such place. Section 9.1(n) is further
modified to provide that in the event Buyer terminates the Agreement pursuant to
any termination right provided for therein, the Deposit shall be returned to
Buyer by Escrow Agent, without the consent or joinder of Seller being required,
and notwithstanding any contrary instructions which might be provided by Seller.

28. Cure Rights. In the event of a default by Seller or Buyer under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default.

29. Termination Fees. Section 8.7 of the Agreement is hereby modified to provide
that the “Title Company and Escrow Holder’s cancellation fees and costs” for
which Buyer is responsible shall in no event exceed the sum of $500.

30. Title Policy. It shall be a condition to Buyer’s obligation to close that,
at Closing, the Title Company shall deliver to Buyer the Title Policy, issued by
the Title Company, in the form required by this Agreement; provided that in the
event the Title Policy is not available at Closing, then the Title Company shall
provide Buyer at Closing, at Buyer’s option, with either (a) a “marked title
commitment”, committing to issue the Title Policy in the form required by the
Agreement, or (b) a proforma owner’s title policy, with the Title Policy to be
delivered to Buyer as promptly after Closing as reasonably possible

31. Multiple Counterparts. Both the Agreement and this Addendum may be executed
in a number of identical counterparts which, taken together, shall constitute
collectively one agreement. In making proof of the Agreement and this Addendum,
it shall not be necessary to produce or account for more than one such
counterpart with each party’s signature. Facsimile and/or electronic signature
pages shall be effective for purposes of this Section.

32. Date of Agreement. Section 1.2 of the Agreement is hereby modified to
provide that the term “Date of Agreement”, whenever used in either the Agreement
or this Addendum, shall be deemed to mean the later of the dates that this
Addendum and the Agreement have been executed by both Seller and Buyer, as set
forth on the signature pages hereof.

 

9



--------------------------------------------------------------------------------

 

33. Escrow Holder. Section 1.1 of the Agreement is hereby modified to provide
that the Escrow Holder and title insurer shall be Lawyers Title Company, 4100
Newport Place Drive, Suite 120, Newport Beach, CA 92660—Escrow Officer Dawn
Niehaus.

34. Joint and Several Liability. Each of the two entities (El Dorado Park Self
Storage, LLC, a California limited liability company, and JDV El Dorado Park
Storage, LLC, a California limited liability company, not including the members
thereof) owning El Dorado Park Self Storage as tenants in common shall be
jointly and severally liable for all of Seller’s representations, warranties,
covenants and obligations contained in the Agreement and this Addendum
concerning El Dorado Park Self Storage. Each of the two entities (405 Self
Storage, LLC, a California limited liability company, JDV 405 Storage, LLC, a
California limited liability company, not including the members thereof) owning
405 Self Storage as tenants in common shall be jointly and severally liable for
all of Seller’s representations, warranties, covenants and obligations contained
in the Agreement and this Addendum concerning 405 Self Storage.

35. Notices. Paragraph 19 of the Agreement is hereby supplemented by the
following addresses and information for the sending of notices:

To Seller:

Dickens Properties

8150 East Wardlow Road

Long Beach, CA 90808

Tel.: (562) 712-1200

Fax: (714) 459-7230

Email: terry@dickensproperties.com

And

James D. Vandever

27448 Eastvale Road

Palos Verdes Peninsula, CA 90274

Tel.: (310) 918-9834

Fax: (310) 541-2466

jamesvandever@gmail.com

With a copy to:

Law Offices of Roy A. Lesowitz

18201 Von Karman Ave.

Suite 1000

Irvine, CA 92612

Tel.: (949) 724-5208

Fax: (949) 724-5212

Email: roy@lesowitzlaw.com

To Buyer:

SSTI Acquisitions, LLC

111 Corporate Drive, Suite 120

Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

Tel: (949) 429-6600

Fax: (949) 429-6606

with copies to:

SSTI Acquisitions, LLC

5949 Sherry Lane, Suite 1050

Dallas, Texas 75225

Attn: Wayne Johnson\

Tel: (214) 217-9797

Fax: (214) 217-9790;

 

10



--------------------------------------------------------------------------------

 

and

Mastrogiovanni Schorsch & Mersky, P.C.

2001 Bryan Street, Suite 1250

Dallas, Texas 75201

Attn: Charles Mersky, Esq.

Tel: (214) 922-8800

Fax: (214) 922-8801

[Signature page to follow]

 

11



--------------------------------------------------------------------------------

 

SELLER’S SIGNATURE PAGE

IN WITNESS WHEREOF, the parties have executed this ADDENDUM TO STANDARD OFFER,
AGREEMENT AND ESCROW INSTRUCTIONS FOR PURCHASE OF REAL ESTATE dated November
    , 2010 for the purchase and sale of El Dorado Park Self Storage and 405 Self
Storage as of the dates indicated hereinbelow.

 

Seller:

El Dorado Park Self Storage, LLC,

a California limited liability company,

Tenant-in-Common, as to an undivided 83% interest

By:

 

/s/ A. Terrance Dickens

Name:

 

A. Terrance Dickens, Manager

JDV El Dorado Park Storage, LLC,

a California limited liability company

Tenant-in-Common, as to an undivided 17% interest

By:

 

/s/ James D. Vandever

Name:

 

James D. Vandever, Manager

Date:

 

November 5, 2010

405 Self Storage, LLC,

a California limited liability company,

Tenant-in-Common, as to an undivided 83% interest

By:

 

/s/ A. Terrance Dickens

Name:

 

A. Terrance Dickens, Manager

JDV 405 Storage, LLC,

a California limited liability company

Tenant-in-Common, as to an undivided 17% interest

By:

 

/s/ James D. Vandever

Name:

 

James D. Vandever, Manager

Date:

 

November 5, 2010

 

12



--------------------------------------------------------------------------------

 

BUYER’S SIGNATURE PAGE

IN WITNESS WHEREOF, the parties have executed this ADDENDUM TO STANDARD OFFER,
AGREEMENT AND ESCROW INSTRUCTIONS FOR PURCHASE OF REAL ESTATE dated November
    , 2010 for the purchase and sale of El Dorado Park Self Storage and 405 Self
Storage as of the dates indicated hereinbelow.

 

Buyer:

SSTI ACQUISITIONS, LLC

a Delaware limited liability company

By:

 

/s/ H. Michael Schwartz

Name:

 

H. Michael Schwartz

Title:

 

President

Date:

 

November     , 2010

 

13